 In the Matter of DELAWARE BROADCASTING COMPANYandAssocIATEDBROADCAST TECHNICIANS UNIT, INTERNATIONALBROTHERHOOD OFELECTRICALWORKERSCase No. R-1994ORDER DISMISSING PETITIONOctober 31, 1941On March 11, 1941, the National Labor Relations Board, hereincalled the Board, issued its Supplemental Decision, Certification ofRepresentatives and Order in this proceeding.,The Board thereinfound, among other things, that objections, filed by Associated Broad-cast Technicians Unit, International Brotherhood of Electrical Work-ers, herein called the Union, to the conduct of an election held pur-suant to a Decision and Direction of Elections theretofore issued 2and to the Election Report thereon, raised substantial and materialissues concerning the conduct of the election so held among employeesof Delaware Broadcasting Company, herein called WILM; and or-dered that the proceeding involving WILM be severed from consoli-dated proceedings involving other companies for such further actionas might be deemed necessary by the Board.On October 17, 1941, theUnion withdrew its objections to the election held among the employeesofWILM.Inasmuch as the results of the election held among employees ofWILM show that no collective bargaining representative has beenselected, by a majority of the employees in an appropriatae unit," weshall dismiss the Union's petition for investigation and certification ofrepresentatives of employees of WILM.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,1 30 N. L.R. B., No. 83.2 27 N. L.R. B., No. 84.aThere were the 3 eligible voters in the unit ; 1 voted for, and 2 against, the Union.36 N. L.R. B., No.M.612 DELAWARE BROADCASTING COMPANY613IT ISHEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives of employees of Delaware BroadcastingCompany, Wilmington, Delaware, filed by Associated BroadcastersUnit, International Brotherhood of ElectricalWorkers, be, and ithereby is, dismissed.MR, GERARD D. REILLY took no part in the consideration of theabove Order Dismissing Petition.